829 F.2d 34Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Carness AUTRY, Plaintiff-Appellant,v.Mark DALTON; J. W. Morris; Ray Powell; Cranford Fann,Defendants-Appellees.
No. 87-7021
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1987.Decided September 2, 1987.

Timothy Carness Autry, appellant pro se.
William E. Moore, Jr., Mullen, Holland & Cooper, PA, for appellees Fann and Powell.
Issac T. Avery, III, Charles Hamilton Hobgood, Office of the Attorney General, for appellees Dalton and Morris.
Before JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny the motion to compel discovery, dispense with oral argument, and affirm the judgment below on the reasoning of the district court.  Autry v. Fann, C/A No. 85-1690-CRT (E.D.N.C., Dec. 11, 1986).


2
AFFIRMED.